TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 12, 2017



                                      NO. 03-17-00017-CV


                               Baskerville O. Weaver, Appellant

                                                 v.

                                Deborah Eklund White, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. Having reviewed the record, the

Court holds that Baskerville O. Weaver has not prosecuted his appeal and did not comply with a

notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.